 Case 2:18-cr-00054-GZS Document 144 Filed 06/23/20 Page 1 of 3                      PageID #: 630



                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

 UNITED STATES OF AMERICA                       )
                                                )
                                                )
 v.                                             )
                                                ) Docket no. 2:18-CR-00054-GZS
 GARY BOSHOFF,                                  )
                                                )
                                                )
                        Defendant.              )


                ORDER ON MOTION FOR VIDEO SENTENCING HEARING


       Before the Court is Defendant’s Motion for Video Sentencing Hearing (ECF No. 142). For

reasons explained herein, the Court DENIES the Motion.

       Defendant Gary Boshoff (“Boshoff”) was first arrested for the criminal conduct underlying

this case on October 3, 2016. After his initial appearance on a criminal complaint and release on bail,

Boshoff attempted suicide resulting in injuries that have required significant medical care and

rehabilitation. As a result, the Court granted a series of unopposed extensions of time to indict. (See

ECF Nos. 14, 17, 19, 21, 26, 34, 38, 40, 45 & 48.) Thereafter, on April 13, 2018, Boshoff was indicted

on one count of possession of child pornography. (See ECF No. 49.) His counsel then filed a motion

regarding his competency to stand trial. (See ECF No. 52.) The competency issues raised were

ultimately resolved on October 17, 2018. (See ECF No. 85.) Defendant thereafter sought multiple

extensions to file motions, which the Court granted. (See ECF Nos. 90, 93 & 96.) Defendant filed

his Motion to Suppress on March 6, 2019. (See ECF No. 99.) After holding an evidentiary hearing

on June 26, 2019, the Court denied the Motion. (See ECF Nos. 112-115.) Defendant then entered a

conditional guilty plea on September 5, 2019. (See ECF Nos. 123 & 124.) The preparation of the

presentence report took an extended period of time due to Defendant’s location, availability, and

voluminous records. (See ECF Nos. 127, 128, 130, 131, 133 & 134.) After the revised presentence
    Case 2:18-cr-00054-GZS Document 144 Filed 06/23/20 Page 2 of 3                                  PageID #: 631



report was filed, the Court held a presentence conference on February 27, 2020. Sentencing was set

for March 18, 2020. However, the sentencing was cancelled as the Court suspended in-person

proceedings as a result of the COVID-19 pandemic. Defendant remains out on bail. As detailed in

his Motion, the ongoing delay of his sentencing is causing him and his wife significant challenges.

           On June 1, 2020, Defendant filed the pending motion seeking a sentencing via video

conference pursuant to Section 15002 of the CARES Act 1 and District of Maine General Order 2020-

4. The Government has filed a response opposing this request.

           As the Government acknowledges in its response, the CARES Act currently allows this Court

to conduct sentencing via video conference upon a reasoned finding that Boshoff’s sentencing cannot

be further delayed without serious harm to the interests of justice. (See ECF No. 143, PageID # 143.)

However, as Judge Hornby recently explained when faced with a similar request, “To date, judges in

this District have used that emergency authority to take felony guilty pleas and sentence defendants

by telephone or videoconference when the parties have recommended ‘time served’ sentences.”

United States v. Fagan, No. 2:19-CR-123-DBH, 2020 WL 2850225, at *1 (D. Me. June 2, 2020). In

short, the judges in the District of Maine have determined that “extending imprisonment because the

pandemic delays an in-person hearing would seriously harm the interests of justice in its deprivation

of liberty.” Id. at *3.

           Here, the parties are not jointly recommending a “time served” sentence, nor is Boshoff

presently detained. As reflected in the sentencing memorandum file by Defendant, Defendant seeks

a variant sentence of five years probation. 2 (See ECF No. 137, PageID # 554.) The Government also

has recommended a variant sentence: nine months imprisonment, to be followed by a ten year term

of supervised release that includes an additional nine months of home confinement. (See ECF No.


1
    Coronavirus Aid, Relief, and Economic Security (CARES) Act, P.L. No. 116-136, 134 Stat. 281, 528-29 (2020).
2
    The Revised Presentence Report calculates Boshoff’s advisory guideline range at 41-51 months.

                                                            2
    Case 2:18-cr-00054-GZS Document 144 Filed 06/23/20 Page 3 of 3                                  PageID #: 632



138, PageID # 615.) With both sides asking the Court to impose differing variant sentences, the Court

believes that the interests of justice would best be served by an in-person sentencing proceeding. See

Fagan, 2020 WL at *3 (describing the importance of physical presence in sentencing). 3

         While the Court understands Defendant to argue that the injustice of the continuing delay

should qualify as a serious harm, the procedural history of this case documents significant delays

related to the medical needs and requests of Defendant. On balance, the pandemic-related sentencing

delay has been just a few months. The Court is sympathetic to the “limbo” created by this sentencing

delay. (ECF No. 142, PageID # 622.) However, each and every defendant awaiting sentencing faces

similar uncertainty as to the impact his sentence will have on the daily life and finances of his loved

ones. Thus, this collateral harm is present in virtually all cases, particularly those cases in which the

Government is seeking a term of incarceration, but a defendant is seeking to avoid incarceration.

         Under the current circumstances of this particular case, the Court declines to find that the

interests of justice will be seriously harmed by further delay in Boshoff’s sentencing. Rather, the

Court remains primarily concerned that the interests of justice will be seriously harmed by conducting

a remote video sentencing in this case.

         Therefore, the Court DENIES Defendant’s Motion (ECF No. 142).

         SO ORDERED.

                                                               /s/ George Z. Singal
                                                               United States District Judge


Dated this 23rd day of June, 2020.




3
  The Court additionally notes that victims have been identified in this case, although, before March 15, 2020, none of
them had indicated an intention to appear at sentencing. Cf. Fagan, 2020 WL at *2 n.6 (noting that Fagan’s offense
involved no victims). In the Court’s assessment, the interests of justice are served by sentencing proceedings that allow
victims the choice to be physically present.

                                                           3
